Citation Nr: 1631436	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-02 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Vocational Rehabilitation and Employment Services.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 1986 to September 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision of the Department of Veterans Affairs (VA) Vocational Rehabilitation and Employment Office in Sunrise, Florida. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

A June 2012 letter to the Veteran acknowledges his request for a Travel Board hearing.  However, the Veteran has not yet been scheduled for his requested hearing.  As the RO schedules Travel Board hearings, a remand of this case is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing, in accordance 
with his request.  Send to the Veteran and his representative notice 
of the date, time, and place of the hearing.  Do not schedule the 
Veteran for a Board videoconference hearing in lieu of a 
Travel Board hearing unless the Veteran explicitly expresses a 
desire for a Board videoconference hearing in lieu of a 
Travel Board hearing, and does so in writing.  All correspondence 
pertaining to this matter should be associated with the claims file.






By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



